DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2013/187420, cited previously, Arai-1), in view of Arai et al. (JP 2015-061935, cited previously, Arai-2).
Regarding Claim 1, Arai-1 teaches a surface-treated copper foil (Page 1, lines 10-15; Claim 2), comprising: a surface-treated layer formed on at least one side of an untreated copper foil (implicit from surface-treated copper foil).  Arai-1 further teaches wherein the surface-treated layer comprises copper or copper alloys (see Page 4, Lines 143-144 – “ordinary copper plating before roughening”) and contains copper particles (roughened particles – Page 5, Lines 204-205) with an average particle diameter of about 10-100nm; Arai-1 teaches diameter of 100 nm or less (Page 6, Lines 207-208).  Arai-1 further teaches a 10-point average roughness and a gloss (GS 60°), before and after treatment (Page 7, Lines 263-281), shown below, and both overlap with the instantly claimed ranges, and overlapping/abutting ranges are prima facie obvious. 
Herein, the examiner submits that Arai-1 refers to two separate ranges of Rz that are “before the surface treatment” (see Page 7, Lines 265-267, and Lines 280-281). Further, the examiner submits that the second Rz range (0.18-0.80 μm) chronologically occurs after the recitation of the “surface-treated copper foil” referring to the gloss after treatment (see Page 7, Line 270-271), and the google patent translation (corresponding to the machine translation of Arai-1 Page 7, Lines 280-281) of Arai-1 states “the surface treatment The gloss of TD roughness (Rz) on the treated side surface of the previous copper foil is 0.18 to 0.80 μm, preferably 0.25 to 0.50 μm”. Therefore, the examiner submits that the second range of Rz refers to the surface roughness following treatment.
Condition
10-Point Average Roughness
Gloss (GS 60°)
Before Treatment
0.30-0.80 μm
350-800
After Treatment
0.18-0.80 μm
76-350


Arai-1 teaches an oxidation-preventing layer formed on the surface treated layer, containing nickel (Page 5, Lines 173-180), but fails to teach the inclusion of phosphorus. Regarding the oxidation-preventing layer, Arai-1 further teaches that the inclusion of cobalt causes discoloration, which is not desirable (Page 5, Lines 180-181), later refers to this coating as heat-resistant layer 1 (see Page 12, Lines 463-466 – Arai-1 describes plating with Co and Ni, which Arai-1 refers to as the oxidation-preventing layer discussed above), and describes a structure of heat-resistant layer 1, heat-resistant layer 2, and rust prevention layer, in order, disposed on the surface of the copper film (Page 12, Lines 459-473). 
Analogous art by Arai-2, which also teaches on surface-treated copper foils for printed wiring boards, teaches (i) the Co-Ni layer is an oxidation-resistant layer (Paragraph [0056]), (ii) an identical structure of heat-resistant layer 1, heat-resistant layer 2, and rust prevention layer, in order, (Paragraph [0066]), (iii) the heat-resistant layer 1 is Co-Ni (Paragraph [0141], starting at Line 2137), and (iv) Ni-P is an appropriate substitution for this layer (see Table 10, entry 27).  Further, Arai-2 teaches where the Rz roughness of the surface treated copper foil ranges from 0.2-0.80 microns and where the 60˚ gloss is 76-350% (Paragraph 10).
As both Arai-1 and Arai-2 teach surface treated copper foils they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the Ni-layer of Arai-1 with the Ni-P of Arai-2 as a substitute for the Co-Ni layer, the Co-Ni is the “heat-resistant layer 1”, that the Co-Ni layer provides oxidation resistance, and the structure of Arai-1 and Arai-2 are identical structure, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute a Ni-P layer, as taught Arai-2, for the Ni-Co layer of Arai-1, because doing so is a modification that is a simple substitution of one known element for another to obtain predictable results, which is prima facie obvious (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and/or one of ordinary skill in the art would seek to minimize the discoloration of the coating by using an alternative, such as Ni-P, to avoid the inclusion of discoloring Co in the oxidation-prevention layer, while maintain functionality, i.e., oxidation resistance.  Further, the particle size, Rz roughness, and gloss values disclosed by modified Arai-1 overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action, no objective evidence of a criticality to the claimed ranges has been presented.
It is noted that neither Arai-1 nor Arai-2 expressly teach the claimed “is formed by Cu-electroplating at a current density of about 5 A/dm2 to about 10 A/dm2”.  However, this limitation is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process materially affects the final product.  See MPEP 2113.  As of the writing of this Office action applicant has not provided objective evidence or technical reasoning as to how the claimed current density affects the structure of the claimed surface-treated copper foil.  Absent such a showing the product disclosed by modified Arai-1 is considered to meet the claimed limitation in that modified Arai-1 teaches a substantially identical structure as that which is claimed.
Regarding Claim 2, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches wherein the untreated copper foil is an electrolytic copper foil (Page 4, Lines 132-135).
Regarding Claims 3-4, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches that before and after treatment Formulas 1 and 2 are satisfied. Specifically, for Formula 1, Arai-1 teaches that A2-A1 is -0.62 to 0.5 μm, and B1-B2 is 0-724, both of which overlap with the instantly claimed ranges, and overlapping/abutting ranges are prima facie obvious.  See MPEP 2144.05.
Regarding Claim 5, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1.  Arai-1 further teaches the inclusion of a polyimide (PI) film disposed on the copper film (Page 13, Lines 525-526), with a strength of 0.7 N/mm (0.714 kgf/cm) or more (Page 14, Lines 541-544), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious.  See MPEP 2144.05. 
Regarding Claim 6, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches a transmission loss at 20 GHz of less than 5.0 dB/100 mm, and preferably 3.7 dB/100 mm, (Page 9, Lines 335-347), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. See MPEP 2144.05.
Regarding Claim 8, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches wherein the copper foil is laminated on a resin substrate (Page 3, Lines 99-100).  
Regarding Claim 9, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 8. Arai-1 further teaches a printed wiring board formed from the copper foil laminate (Page 8, Lines 331-334; Page 11, Lines 435-437).

Response to Arguments
Applicant’s arguments, see remarks, filed 18 March 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-9 has been withdrawn.  Applicant has amended the claims to remove indefiniteness. 
Applicant's arguments filed 18 March 2022 regarding 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that neither Arai-1 or Arai-2 teach the claimed current density of formation, copper particles having an average diameter of 10-100 nm, or a Rz of about 0.2-0.5 microns and a gloss of about 200 or more (remarks p.6, last paragraph).  This is not persuasive as outlined above, the method of formation of a product is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process materially affects the final product.  See MPEP 2113.  Applicant has not provided objective evidence or technical reasoning as to how the claimed current density affects the structure of the claimed surface-treated copper foil and as such the prior rejection is maintained.  Regarding the claimed particle size Rz, and gloss values, Arai-1 teaches particle diameters of 100 nm or less (p.6, lines 207-208), a Rz of 0.18-0.80 microns (p.7 lines 280-281), and gloss GS 60˚ range of 350-800 (p.7 lines 256-262).  Further, Arai-2 teaches where the Rz roughness of the surface treated copper foil ranges from 0.2-0.80 microns and where the 60˚ gloss is 76-350% (Paragraph 10).  These ranges overlap those which are claimed and the courts have held that this prima facie establishes a case of obviousness.  See MPEP 2144.05.  It is noted that as of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges has been presented.
Applicant argues that neither Arai-1 or Arai-2 teach a Cu-only surface treated layer (p.7, 1st – 3rd paragraphs).  This is not persuasive as this is not a claimed feature.  See MPEP 2145 (VI).
Applicant argues that neither Arai-1 or Arai-2 teach the claimed current density  and that this “is physically quite different from the roughening treated layer disclosed by Arai-1 and Arai’2” (remarks p.7, last paragraph – p.9 continuing paragraph).  This is not persuasive as outlined above, the method of formation of a product is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process materially affects the final product.  See MPEP 2113.  Applicant has not provided objective evidence or technical reasoning as to how the claimed current density affects the structure of the claimed surface-treated copper foil and as such the prior rejection is maintained.  Applicant is reminded that argument alone cannot replace evidence where evidence is necessary to rebut the prima facie case.  See MPEP 2145 (I).
Applicant argues that neither Arai-1 nor Arai-2 teach where the foil is suitable for use as high-frequency foil (remarks p.9, 1st full paragraph – p.10 continuing paragraph).  This is not persuasive as this is not a claimed feature.  See MPEP 2145 (VI).  Further, even if this was a claimed feature, modified Arai-1 teaches a substantially identical copper foil as that which is claimed and therefore, even if claimed, one would reasonably consider the foil of modified Arai-1 to be suitable for use as high-frequency foil as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Applicant’s request for rejoinder is noted, but cannot be accommodated at this time due to the above rejection.  In the event of allowable subject matter the request will be considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moteki et al. (US 2005/0019599), Arai et al. (US 2014/0355229), and Arai et al. (US 2015/0245477) teach similar copper foils as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784